FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               October 23, 2014
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                               TENTH CIRCUIT



 MICHAEL S. GORBEY,

             Petitioner - Appellant,

 v.                                              Nos. 13-6272 & 14-6060
                                              (D.C. No. 5:12-CV-01331-HE)
 WARDEN OF THE FEDERAL                                 (W.D. Okla.)
 TRANSFER CENTER,

             Respondent - Appellee.


                          ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      In these two consolidated appeals, Petitioner and Appellant Michael S.

Gorbey, proceeding pro se, appeals the dismissal of various orders entered in his

district court case. For the following reasons, we affirm those orders.

                                BACKGROUND

      Mr. Gorbey is in federal custody following his conviction in August 2008

in the Superior Court for the District of Columbia. He is serving an aggregate

254-month sentence for convictions of unlawful possession of a firearm by a

convicted felon; carrying a dangerous weapon outside a home or business (two

counts); possession of an unregistered firearm; unlawful possession of

ammunition (eight counts); manufacture, transfer, use, possession, or

transportation of explosives for an unlawful purpose; and attempted manufacture

or possession of a weapon of mass destruction. Gorbey v. United States, 54 A.3d
668 (D.C. 2012). 1



      1
       As the district court explained in denying Mr. Gorbey’s habeas petition in
the District of Columbia, Mr. Gorbey’s conviction followed his arrest after he
engaged in this conduct:

             On the afternoon of January 18, 2008, Michael Gorbey
      approached a woman near the U.S. Capitol and asked for directions
      to the Supreme Court. He carried a shotgun in his hand, a sword on
      his back, a bulletproof vest across his chest, and several shotgun
      shells and hunting knives in his backpack. Gorbey explained that he
      was on his way to a meeting with Chief Justice John Roberts.

Gorbey v. United States, 2014 WL 3512850, at *1 (D.D.C. 2014) (citing Gorbey,
54 A.3d at 675).

                                        -2-
      He appealed his convictions and sentence to the District of Columbia Court

of Appeals. That court affirmed some of Mr. Gorbey’s convictions, but remanded

the case back to the trial court for further proceedings. The court instructed the

trial court to conduct a Frendak inquiry, and if Mr. Gorbey’s convictions were

upheld, to resentence him. 2 The D.C. Court of Appeals also instructed the trial

court to vacate one of the carrying-a-dangerous-weapon convictions, the

unlawful-possession-of-ammunition conviction for possession of a .45 caliber

round, and all but one of the other unlawful-possession-of-ammunition

convictions. On remand, the trial court conducted the required Frendak inquiry

and found that Mr. Gorbey had validly waived the insanity defense. It therefore

sentenced him to 254 months in prison.

      On November 30, 2012, after his criminal case had been remanded and

while he was being held at the Federal Transfer Center (“FTC”) in Oklahoma

City, Oklahoma, pending transfer to another facility, Mr. Gorbey, proceeding pro

se, filed the 28 U.S.C. § 2241 petition underlying these appeals. On December

11, 2012, he filed an Amended Petition for habeas relief, asserting twelve grounds

for relief. In ground one, he challenged his assignment to the United States

      2
        The district court which denied his subsequent habeas petition described
the D.C. Court of Appeals opinion as follows: “In a lengthy and detailed opinion,
the D.C.C.A. rejected Gorbey’s challenges to his convictions, but found that the
trial court had erred at sentencing by failing to inquire into his decision to waive
an insanity defense under Frendak v. United States, 408 A.2d 364 (D.C. 1979).
The Court remanded the matter for that inquiry and for resentencing based on the
merger of certain convictions.” Gorbey, 2014 WL 3512850, at *2.

                                         -3-
Prison in McCreary, Kentucky. In ground two, he asserted his due process rights

were violated in an institutional disciplinary proceeding. In the remaining ten

grounds for relief, Mr. Gorbey challenged the validity of his 2008 convictions and

sentence. One of these grounds (claim number eight) included the claim that his

appellate counsel had been ineffective.

      The magistrate judge to whom the case was assigned issued a Supplemental

Report and Recommendation, in which he recommended that Mr. Gorbey’s claim

of ineffective assistance of appellate counsel be dismissed for lack of exhaustion

of state remedies, his claim regarding his disciplinary conviction be denied as

moot, and the remaining claims be dismissed for lack of jurisdiction. Regarding

Mr. Gorbey’s challenge to his assignment to the prison in Kentucky, the

magistrate judge recommended dismissal due to the district court lacking habeas

jurisdiction over conditions of confinement claims.

      After considering Mr. Gorbey’s objections, the district court adopted the

magistrate judge’s Supplemental Report and Recommendation. Mr. Gorbey

appealed that order, resulting in Appeal No. 13-6272. He also filed three motions

to reconsider, all of which were denied. Mr. Gorbey appealed the last two orders

denying reconsideration, which resulted in Appeal No 14-6060. 3 Because they

      3
        On December 19, 2013, after the district court entered judgment in this
case, Mr. Gorbey filed a Petition for Habeas Corpus under 28 U.S.C. § 2254 in
the district court for the District of Columbia. In ground one of that petition, Mr.
Gorbey raised the same ineffective assistance of appellate counsel claim he has
                                                                       (continued...)

                                          -4-
involve the same district court orders, we consolidate these two appeals for

disposition.

      I. Appeal No. 14-6060:

      We address first Appeal No. 14-6060, in which Mr. Gorbey appeals the

dismissal of his motions to reconsider. The background concerning these claims

is as follows: On February 21, 2014, Mr. Gorbey filed a motion under Fed. R.

Civ. P. 60(b) asking the district court to reverse its dismissal of Mr. Gorbey’s

challenge to his conditions of confinement claim regarding his prison assignment.

He claimed there was “new law” which applied and vested the district court with

habeas jurisdiction in conditions of confinement cases. The district court denied

that motion on February 24, 2014.

      On February 28, 2014, Mr. Gorbey filed a second motion under Fed. R.

Civ. P. 60(b), again seeking relief from the district court’s dismissal of his

conditions of confinement claim. He also asked the district court to reconsider its

dismissal of his claim that his due process rights were violated in an institutional

disciplinary proceeding and dismissal of his claim of ineffective assistance of

appellate counsel. On March 4, 2014, the district court denied that motion.

      3
        (...continued)
asserted in his habeas petition in this case. He also argued that his counsel
following the remand of his case was ineffective. The district court denied that
petition on its merits, finding that Mr. Gorbey’s appellate counsel was not
ineffective and that his claim regarding his remand counsel was not exhausted.
The court noted that “[e]ven if the claim were exhausted, . . . it would very likely
fail.” Gorbey, 2014 WL 3512850, at *5.

                                         -5-
      On March 14, 2014, Mr. Gorbey filed a notice of appeal from the district

court’s denial of his Rule 60(b) motions, claiming the district court erred in

refusing to reconsider its dismissal of his conditions of confinement claim.

      We review the denial of a Rule 60(b) motion for abuse of discretion.

Servants of Paraclete v. Does, 204 F.3d 1005, 1009 (10th Cir. 2000) (citing FDIC

v. United Pac. Ins. Co., 152 F.3d 1266, 1272 (10th Cir. 1998)). “A district court

has discretion to grant relief as justice requires under Rule 60(b), yet such relief

is ‘extraordinary and may only be granted in exceptional circumstances.’” Id.

(quoting FDIC, 152 F.3d at 1272). “An appeal from a denial of a Rule 60(b)

motion addresses only the district court’s order denying the motion, and not the

underlying decision itself.” Id.. Finally, “[a] Rule 60(b) motion is not intended

to be a substitute for a direct appeal.” Id.

      Mr. Gorbey claims that the case of Aamer v. Obama, 742 F.3d 1023

(D.C.Cir. 2014) is “new law” that vests the district court with habeas jurisdiction

over his conditions of confinement claim. Mr. Gorbey is mistaken. Aamer is not

“new law” in the District of Columbia Circuit Court of Appeals, nor is it

controlling law in our circuit.

      In Aamer, one of the issues was whether the district court had habeas

jurisdiction over conditions of confinement claims made by detainees held at the

United States Naval Station at Guantanamo Bay, Cuba. In addressing this issue,

the D.C. Court of Appeals acknowledged that the United States Supreme Court

                                          -6-
had not resolved this issue yet. Id. at 1032. In determining that it had habeas

jurisdiction, the D.C. Court of Appeals stated that “[o]ur precedent establishes

that one in custody may challenge the conditions of his confinement in a petition

for habeas corpus, and we must ‘adhere to the law of our circuit unless that law

conflicts with a decision of the Supreme Court.’” Id. (quoting Rasul v. Myers,

563 F.3d 527, 529 (D.C. Cir. 2009). Thus, Aamer is not new law in the D.C.

Circuit, and, even if it were, it is not controlling in the Tenth Circuit. Indeed, it

is contrary to Tenth Circuit precedent. As we have stated, “a request by a federal

prisoner for a change in the place of confinement is properly construed as a

challenge to the conditions of confinement and, thus, must be brought pursuant to

[Bivens/civil rights action].” Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th

Cir. 2012) (quoting United States v. Garcia, 470 F.3d 1001, 1003 (10th Cir.

2006)). We have further explained:

             Habeas corpus review is available under § 2241 if an
      individual is in custody in violation of the Constitution or laws or
      treaties of the United States. The fundamental purpose of a § 2241
      habeas proceeding is to allow a person in custody to attack the
      legality of that custody, and the traditional function of the writ is to
      secure release from illegal custody. Though the Supreme Court has
      not set the precise boundaries of habeas actions, it has distinguished
      between habeas actions and those challenging conditions of
      confinement . . . . This court has endorsed this distinction. In this
      circuit, a prisoner who challenges the fact or duration of his
      confinement and seeks immediate release or a shortened period of
      confinement, must do so through an application for habeas corpus.
      In contrast, a prisoner who challenges the conditions of his
      confinement must do so through a civil rights action.


                                           -7-
Id. (further quotations and citations omitted).

      Thus, the “new law” upon which Mr. Gorbey relies to challenge the district

court’s dismissal of his motions to reconsider is neither new nor controlling in our

circuit. And Mr. Gorbey failed to provide the district court with any basis, much

less “exceptional circumstances,” to support his requested reconsideration. The

district court did not abuse its discretion in denying Mr. Gorbey’s motions for

reconsideration.

      II. Appeal No. 13-6272:

      As indicated above, Mr. Gorbey filed the instant 28 U.S.C. § 2241 petition,

subsequently amended, raising some twelve grounds for relief. In ground two, he

claims that his due process rights were violated in an institutional disciplinary

proceeding, and in the remaining ten grounds for relief, he challenged the validity

of his 2008 convictions and sentence in the District of Columbia. One of these

grounds (number eight) included the claim that his appellate counsel in his

District of Columbia proceedings was ineffective.

      The district court ultimately dismissed the claim of ineffective assistance of

counsel for lack of exhaustion of state remedies. 4 This appeal (No. 13-6272)


      4
       The district court also denied Mr. Gorbey’s motion to amend his original
habeas petition, based on its conclusion that it did not have jurisdiction to
entertain the petition, and because it dismissed Mr. Gorbey’s claims without
prejudice. To the extent Mr. Gorbey also appeals that denial, claiming that denial
was erroneous, we affirm that denial, inasmuch as such amendment would not
cure the procedural defects in the original petition.

                                         -8-
followed. We agree with the Warden that the issue of the effectiveness of his

appellate counsel is the only issue about which Mr. Gorbey provides any coherent

appellate argument and is the only issue we address. 5

      We review the dismissal of a habeas petition de novo. Abernathy v.

Wandes, 713 F.3d 538, 544 (10th Cir. 2013) (further citations omitted). We

explain why the district court correctly determined that Mr. Gorbey had not

exhausted his state remedies regarding his claim of ineffective assistance of

appellate counsel. Furthermore, we provide additional reasons why this claim is

unavailing.

      Mr. Gorbey was convicted in the District of Columbia court on August 15,

2008. On August 18, 2008, he appealed his convictions and sentence. On

September 20, 2012, prior to the date that Mr. Gorbey filed his habeas petition in


      5
        To the extent we would consider the other claims, we agree with the
district court, adopting the Report and Recommendation of the magistrate judge,
that grounds three through seven and nine through twelve should be dismissed for
lack of jurisdiction, because collateral challenges to a District of Columbia
Superior Court conviction or sentence must be made pursuant to D.C. Code § 23-
110, unless the prisoner can show that his remedy under § 23-110 would be
inadequate or ineffective. And Mr. Gorbey has made no such showing. We
further agree with the district court that, regarding ground one, that claim should
be dismissed for lack or jurisdiction (as basically discussed above regarding
Appeal No. 14-6060) because a challenge to the place of confinement is
essentially a challenge to the conditions of confinement, which must be brought
pursuant to Bivens, 403 U.S. 388 (1971). Finally, regarding ground two, the
district court determined the claim should be denied as moot because Mr. Gorbey
has already obtained the relief he sought, since his misconduct conviction has
been set aside pending a rehearing, and Mr. Gorbey has not shown he will be
unable to obtain due process during the rehearing.

                                         -9-
this case, the District of Columbia Court of Appeals remanded Mr. Gorbey’s case

to the trial court. In doing so, the court stated:

      [W]e will remand this matter to the trial court for a Frendak inquiry.
      . . . If, after remand, appellant’s convictions stand, and if, upon
      consideration of any information presented upon remand, the court
      determines that it would have sentenced appellant differently had the
      information been available at the time of appellant’s sentencing on
      August 15, 2008, the court in its discretion shall vacate appellant’s
      original sentence and resentence him.

      ....

      . . . We remand for a Frendak inquiry and for such further
      proceedings (possibly including re-sentencing) as the trial court
      determines are appropriate, consistent with this opinion. On remand,
      the trial court shall also vacate one of appellant’s CDW convictions,
      his UA conviction for possession of the .45 caliber round, and all but
      one of his other UA convictions.

Gorbey v. United States, 54 A.3d 668, 698-99, 707 (D.C. 2012) (citation omitted).

The district court in this case entered judgment dismissing Mr. Gorbey’s

ineffective assistance of appellate counsel claim on November 18, 2013. As of

that date, the Warden avers that the D.C. trial court had not conducted the

Frendak inquiry, nor had it entered an amended judgment and commitment order

following the remand. Mr. Gorbey does not convincingly refute that claim. 6

Thus, Mr. Gorbey’s claim of ineffective assistance of counsel was not ripe for

      6
        We note that Mr. Gorbey repeatedly claims that he exhausted his
ineffectiveness claim by July 30, 2013, the date when there was an order by the
D.C. Court of Appeals denying Mr. Gorbey’s motion to recall the mandate, which
he filed following the D.C. Court of Appeals’ remand for, inter alia, the
Frendack hearing. The district court decision denying his habeas petition
suggests that was not the dispositive date. Gorvey, 2014 WL 3512850, at * 2.

                                          -10-
review, and he had not exhausted his state remedies. See Lamar v. Zavaras, 430

Fed. Appx. 718, 720 (10th Cir. 2011) (noting that appellant had not exhausted

state remedies where appeal after re-sentencing was pending in state court) (citing

Daegele v. Crouse, 429 F.2d 503, 504-05 (10th Cir. 1970) (unpublished)). Even

though the D. C. court did subsequently enter an amended judgment, that does not

alter the fact that it had not apparently done so prior to the date that the district

court in this case entered judgment.

      Furthermore, as the Warden points out, as of the date that he filed his

appellate response brief in this case, Mr. Gorbey had appealed the D.C. Court’s

judgment, so he had still not exhausted his state remedies.

      Finally, even if the claim was exhausted, the district court’s decision must

also be affirmed because it does not have jurisdiction over Mr. Gorbey’s claim of

ineffective assistance of appellate counsel. Since his claim of ineffective

assistance of appellate counsel is clearly an attack on his convictions and sentence

entered by the D.C. trial court, it must be brought under 28 U.S.C. § 2254, not

under 28 U.S.C. § 2241. Hamm v. Saffle, 300 F.3d 1213, 1216 (10th Cir. 2002).

Under § 2254, it should be filed in the district in which Mr. Gorbey was convicted

and sentenced–i.e., the district court for the District of Columbia. And, that

district court (in D.C.) recently rejected on its merits Mr. Gorbey’s claim that his

appellate counsel was ineffective. Gorbey, 2014 WL 3512850.




                                          -11-
      Appellee has filed a motion to take judicial notice, and that motion has

been referred to us. We DENY that motion. We also DENY Mr. Gorbey’s

motion to proceed on appeal in forma pauperis (“ifp”).

      In short, the district court correctly denied Mr. Gorbey’s motions and

petitions. AFFIRMED.

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




                                       -12-